


Exhibit 10.15


    


TENTH AMENDMENT TO LEASE
This Tenth Amendment to Lease (“Tenth Amendment”) is made as of January 24, 2012
by and between Wells Fund XIII-REIT Joint Venture, a Georgia joint venture
partnership (“Landlord”), and American Intercontinental University, Inc., a
Georgia corporation (“AIU”).
RECITALS:
A.    Two Park Center, L.L.C. (“Original Landlord”) and Tenant entered into that
certain Lease dated March 13, 2002 (the “Original Lease”) as amended by that
certain (i) First Amendment to Lease dated May 3, 2002 (“First Amendment”), (ii)
Second Amendment to Lease dated September 30, 2002 (“Second Amendment”), (iii)
Third Amendment to Lease dated January 31, 2003 (“Third Amendment”), (iv) Fourth
Amendment to Lease dated February 28, 2003 (“Fourth Amendment”), (v) Fifth
Amendment to Lease dated March 30, 2004 (“Fifth Amendment”), Sixth Amendment to
Lease dated September 2, 2004 (“Sixth Amendment”), Seventh Amendment to Lease
dated October 14, 2005 (“Seventh Amendment”), Eighth Amendment to Lease dated
July 19, 2010 (“Eighth Amendment”), and Ninth Amendment to Lease dated January
25, 2011 (“Ninth Amendment”) (the Original Lease together with the First
Amendment, Second Amendment, Third Amendment, Fourth Amendment, Fifth Amendment,
Sixth Amendment, Seventh Amendment, Eighth Amendment and Ninth Amendment are
collectively referred to herein as the “Lease”) with respect to premises more
particularly described therein (“Premises”) in the building located at 5550
Prairie Stone Parkway, Hoffman Estates, Illinois commonly known as Two Park
Center (the “Building”).
B.    Landlord is the successor to Original Landlord.
C.    As of the date hereof, the Premises contain 73,586 rentable square feet,
consisting of 48,993 rentable square feet on the third floor of the Building,
11,092 rentable square feet on the first floor of the Building (defined in the
Eighth Amendment as the “Reduced Premises”), and Suite 200 at the Building
containing approximately 13,501 rentable square feet (defined in the Sixth
Amendment as the “Second Floor Expansion Space”). The Term of the Lease is
currently scheduled to expire December 31, 2012 (“Expiration Date”).
D.    Landlord and Tenant now desire to extend the Term of the Lease for one (1)
year.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.    The recitals set forth above are hereby incorporated into and made a
material part of this Tenth Amendment. Capitalized terms used but not otherwise
defined herein shall have the same meaning ascribed to them in the Lease.
2.    The Term of the Lease with respect to the entire 73,586 rentable square
feet in the Premises is hereby extended through December 31, 2013.
3.    Tenant shall continue to pay and perform its obligations under the Lease
through the Expiration Date, as further extended and amended by this Tenth
Amendment. During 2013, Tenant shall pay Base Rent for the Premises in the
amount of Seventy Thousand Five Hundred Nineteen and 92/100 Dollars ($70,519.92)
per month, payable monthly in advance, in accordance with the requirements of
the Lease. Tenant shall

Page 1

--------------------------------------------------------------------------------




continue to pay Tenant's Proportionate Share of Building Operating Expenses and
Tenant's Proportionate Share of Taxes through the extended Term.
4.    Upon prior written notice to Tenant, Landlord shall continue to have the
right to show the Second Floor Expansion Space to prospective tenants, provided
that Landlord shall use commercially reasonable efforts to minimize disruption
with Tenant's operations in the Premises. Landlord continues to reserve the
right to substitute for the Second Floor Expansion Space other premises at the
Building (herein referred to as the "Relocation Premises"), provided: (i) the
Relocation Premises shall be similar to the Second Floor Expansion Space in
square footage area, (ii) Landlord shall give Tenant at least ninety (90) days'
written notice before making such change, and the parties shall execute an
amendment to the Lease confirming the change within thirty (30) days after
either party shall request the same; and (iii) Landlord shall pay directly all
of the out of pocket expenses and costs associated with Landlord's relocation of
the Second Floor Expansion Space to the Relocation Premises at Landlord's sole
cost. In addition, at Landlord's sole cost, Landlord shall be responsible for
reinstalling the Tenant's personal property and equipment in the Relocation
Premises, and improving the Relocation Premises so that they are substantially
similar to the Second Floor Expansion Space (including, but not limited to,
cabling and network systems), and, (iv) such move shall be made during evenings,
weekends, or otherwise so as to incur the least inconvenience to Tenant. Tenant
waives any claim for abatement of Rent or loss of profits due to such
relocation. Tenant shall cooperate with Landlord in connection with any
relocation, including, without limitation, providing timely responses to any
requests for review and approval of proposed plans for tenant improvements to
the Relocation Premises. Upon the date of such relocation, the Second Floor
Expansion Space shall be removed from the Premises, the Relocation Premises
shall become and be deemed part of the Premises hereunder and all the terms,
covenants and conditions of this Lease shall be applicable to the Relocation
Premises. After such relocation, Landlord and Tenant, within thirty (30) days
after the written request of either Landlord or Tenant, shall execute a written
amendment to the Lease confirming the foregoing relocation.
5.     Tenant hereby accepts the Premises in its current "as is" condition.
Tenant acknowledges that Landlord has made no agreement to alter, remodel,
decorate, clean or improve the Premises or Building in connection with this
Tenth Amendment.
6.    Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this Tenth Amendment, other than
Cushman & Wakefield and CB Richard Ellis (collectively, the “Brokers”), whose
commissions shall be paid by Landlord in accordance with their separate
agreement. Tenant and Landlord shall each indemnify the other against all costs,
expenses, attorneys' fees, and other liability for commissions or other
compensation claimed by any broker or agent claiming the same by, through, or
under the indemnifying party other than the Brokers.


7.    This Tenth Amendment sets forth the entire agreement with respect to the
matters set forth herein. There have been no additional oral or written
representations or agreements. In the case of any inconsistency between the
provisions of this Tenth Amendment and the Lease, the provisions of this Tenth
Amendment shall control to the extent necessary to resolve any inconsistency.
8.    If any provision contained in this Tenth Amendment is rendered invalid or
unenforceable by a court of competent jurisdiction, it shall not affect the
remaining provisions of this Tenth Amendment and the Lease, which shall remain
in full force and effect.
9.    This Tenth Amendment shall not be binding until executed and delivered by
both parties.



Page 2

--------------------------------------------------------------------------------




10.    This Tenth Amendment may be executed in any number of counterparts, any
one of which shall be an original, but all of which together shall be one and
the same instrument.
11.    As modified by this Tenth Amendment, the Lease is hereby ratified and
confirmed, and shall remain in full force and effect.


(Signatures appear on following page.)





Page 3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Tenth Amendment as of the
date first above written.
LANDLORD:




WELLS FUND XIII-REIT JOINT VENTURE PARTNERSHIP,
a Georgia joint venture partnership




By: WELLS REAL ESTATE FUND XIII, L.P.,
a Georgia limited partnership


By:     Wells Capital, Inc.,
a Georgia corporation,
as General Partner


    By: /s/ Randall D. Fretz
    Name: Randall D. Fretz
    Title: Sr. Vice President




By: PIEDMONT OPERATING PARTNERSHIP, LP,
a Delaware limited partnership


By:    Piedmont Office Realty Trust, Inc.,
a Maryland corporation,
its sole General Partner


                        
By: /s/ Joseph H. Pangburn
Name: Joseph H. Pangburn
Title: Senior Vice President
                                        


 
AIU:


AMERICAN INTERCONTINENTAL UNIVERSITY, INC.
a Georgia corporation


By: /s/ Michael Graham
Its: Michael Graham VP

















Page 4

--------------------------------------------------------------------------------












REAFFIRMATION OF GUARANTY








THE UNDERSIGNED, as guarantor of Tenant's obligations under the Lease pursuant
to that certain Guaranty dated March 13, 2002 (the “Guaranty”) and as of the
date of this Tenth Amendment, hereby: (a) consents to this Tenth Amendment; (b)
ratifies the Guaranty; (c) confirms that the Guaranty remains in full force and
effect; and (d) agrees that the Guaranty includes, without limitation, all of
Tenant's obligations under the Lease as amended by the Tenth Amendment.






CAREER EDUCATION CORPORATION, a
Delaware corporation






By: /s/ Michael Graham


Name: Michael Graham


Title: Exec. V.P. & C.F.O.


Date: 1/18/12





Page 5